

116 HR 3882 IH: Even Playing Field Act
U.S. House of Representatives
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3882IN THE HOUSE OF REPRESENTATIVESJuly 23, 2019Ms. Speier (for herself, Ms. Frankel, Mrs. Lawrence, Ms. Escobar, Ms. Haaland, Mrs. Napolitano, Ms. Norton, Ms. DeLauro, Ms. Castor of Florida, Ms. Lee of California, Ms. Kuster of New Hampshire, Ms. Titus, Ms. Clarke of New York, Mr. Gomez, Ms. McCollum, Mr. Cisneros, Ms. Velázquez, Ms. Dean, Mr. Horsford, Mr. Johnson of Georgia, Mr. Hastings, Ms. Lofgren, Mrs. Dingell, Ms. Pressley, Mrs. Carolyn B. Maloney of New York, Mr. Carson of Indiana, Mrs. Watson Coleman, Ms. Pingree, Mr. Cohen, Ms. Roybal-Allard, Ms. Jayapal, Mr. Moulton, and Ms. Matsui) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Ted Stevens Olympic and Amateur Sports Act to provide pay equity for amateur athletes
			 and other personnel.
	
 1.Short titleThis Act may be cited as the Even Playing Field Act. 2.Pay equity for amateur athletes and other personnel (a)Purposes of the U.S. Olympic CommitteeSection 220503(12) of the title 36, United States Code, is amended by inserting including investment, working conditions, wages and other compensation, equal to that afforded to amateur athletic activities for men before the semicolon.
 (b)Eligibility requirements for amateur sports organizations as national governing bodiesSection 220522(a)(8) of the title 36, United States Code, is amended— (1)by striking an equal opportunity and inserting and demonstrates equal opportunity, including in investment, working conditions, and wages and other compensation; and
 (2)by inserting and other activities after athletic competition. (c)General duties of national governing bodiesSection 220524(6) of the title 36, United States Code, is amended by inserting , including equitable investment, working conditions, and wages and other compensation before the semicolon.
			(d)Reports on pay equity
 (1)In generalSubchapter II of chapter 2205 of such title is amended by adding at the end the following:  220530A.Reports on pay equity (a)In generalEach national governing body shall submit to Congress a report on the compensation of amateur athletes, coaches, trainers, managers, administrators, and officials in the sport governed by the national governing body for—
 (1)each of the two consecutive calendar years ending immediately before the date of the enactment of this section; and
 (2)each calendar year beginning after the date of the enactment of this section. (b)Matters To be includedEach report required by subsection (a) shall include, with respect to the applicable sport, for the calendar year covered by the report—
 (1)the median compensation for amateur athletes, coaches, trainers, managers, administrators, and officials disaggregated by race, gender, and employment category; and
 (2)the minimum and maximum compensation paid to amateur athletes, coaches, trainers, managers, administrators, and officials, disaggregated by race, gender, and employment category..
 (2)Conforming amendmentThe table of sections for chapter 2205 of title 36, United States Code, is amended by adding at the end the following:
					
						
							Sec. 220530A. Reports on pay equity..
 (e)Retroactive effective dateThe amendment made by subsection (a) shall take effect on the date that is 2 years before the date of the enactment of this Act.
 (f)SeverabilityIf any provision of this Act, an amendment made by this Act, or the application of such provision or amendment to any person or circumstance is held to be unconstitutional, the remainder of this Act and the amendments made by this Act, and the application of the provision or amendment to any other person or circumstance, shall not be affected.
			